Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2: “the parity bit” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140079016 to Dai et al in view of U.S. Publication No. 20210400727 to Lu et al (support found in Provisional Application No. 63040558), and in further view of U.S. Publication No. 20200083983 to Chen et al. 
Referring to claim 1, Dai et al disclose in Figures 1A-1B and 46 a method, comprising: 
Encoding a non-HT PPDU (Figure 46) to include a first Service Field (service bits 4625), a payload field (MSDU payload 4650), a first tail field (tail bits 4635), and a pad field (pad bits 4640)…  The non-HT PPDU data format 4600 may further include a data field 4620, which may include service bits 4625, MPDU 4630 with MSDU payload 4650, tail bits 4635 and pad bits 4640.  
Transmitting the non-HT PPDU over a wireless network (wireless network of Figure 1A).  The non-HT PPDU is transmitted over the wireless network of Figure 1A between BS and UE.  Refer to Sections 0067-0087 and 0256-0276.
Dai et al do not disclose encoding a non-HT PPDU to include a first Service Field, a payload field, a first tail field, and a pad field, the pad field or a first value of the first Service Field and a second value of a second Service Field of the non-HT PPDU encoded to indicate preamble puncturing configuration information…
Lu et al disclose in Sections 0033, 0034, 0041, 0070, 0072, 0074, 0076, 0090, 0094, and 0096 wherein one or more bits of bits R0-R3 in the reserved bits of a SERVICE field may be used to indicate all supported bandwidths with preamble puncturing patterns respectively; so one or more bits of bits R0-R3 in the reserved bits of a SERVICE field indicate preamble puncturing configurations (claimed “…a first value of the first Service Field and a second value of a second Service Field … encoded to indicate preamble puncturing configuration information”, wherein any one of bits R0-R3 in any one of a SERVICE field reads on the claimed “a first value of the first Service Field and a second value of a second Service Field”, since the claim does not differentiate between the claimed “first Service Field” and the claimed “second Service Field”).  Also; Chen et al disclose in Sections 0194, 0195, and 0217 wherein padding is used to determine puncturing pattern (claimed “the pad field … encoded to indicate preamble puncturing configuration information”).   Chen et al do not disclose the claimed “the pad field … encoded to indicate preamble puncturing configuration information”.  However, Lu et al disclose that fields can be used to indicate preamble puncturing configuration; by applying Lu et al to Chen et al: the pad field of Chen et al can be used to indicate preamble puncturing patterns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include encoding a non-HT PPDU to include a first Service Field, a payload field, a first tail field, and a pad field, the pad field or a first value of the first Service Field and a second value of a second Service Field of the non-HT PPDU encoded to indicate preamble puncturing configuration information… One would have been motivated to do so to since the pad field and values of the service fields can be used to indicate preamble puncturing configuration information.
	Referring to claim 2, Dai et al do not disclose further comprising encoding the preamble puncturing configuration information via both the pad field and the first value of the first Service Field.
Lu et al disclose in Sections 0033, 0034, 0041, 0070, 0072, 0074, 0076, 0090, 0094, and 0096 wherein one or more bits of bits R0-R3 in the reserved bits of a SERVICE field may be used to indicate all supported bandwidths with preamble puncturing patterns respectively; so one or more bits of bits R0-R3 in the reserved bits of a SERVICE field indicate preamble puncturing configurations (claimed “encoding the preamble puncturing configuration information via … the first value of the first Service Field”, wherein any one of bits R0-R3 in a SERVICE field reads on the claimed “a first value of the first Service Field”).  Also; Chen et al disclose in Sections 0194, 0195, and 0217 wherein padding is used to determine puncturing pattern (claimed “encoding the … puncturing configuration information via … the pad field…”).   Chen et al do not disclose the claimed “encoding the preamble puncturing configuration information via … the pad field…”.  However, Lu et al disclose that fields can be used to indicate preamble puncturing configuration; by applying Lu et al to Chen et al: the pad field of Chen et al can be used to indicate preamble puncturing patterns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising encoding the preamble puncturing configuration information via both the pad field and the first value of the first Service Field.  One would have been motivated to do so to since both the pad field and values of the service fields can be used to indicate preamble puncturing configuration information.
	Referring to claim 5, Dai et al do not disclose further comprising encoding an indication of the preamble puncturing configuration information within three bits of the pad field.
Lu et al disclose in Sections 0033, 0034, 0041, 0070, 0072, 0074, 0076, 0090, 0094, and 0096 wherein one or more bits of bits R0-R3 in the reserved bits of a SERVICE field may be used to indicate all supported bandwidths with preamble puncturing patterns respectively; so one or more bits of bits R0-R3 in the reserved bits of a SERVICE field indicate preamble puncturing configurations (claimed “encoding an indication of the preamble puncturing configuration information within three bits of the SERVICE field”, wherein one or more bits of bits R0-R3 can be the claimed “three bits”, such as including bits R0, R1, and R2).  Lu et al do not disclose the claimed “encoding an indication of the preamble puncturing configuration information within three bits of the pad field”.  Chen et al disclose in Sections 0194, 0195, and 0217 wherein padding is used to determine puncturing pattern (claimed “encoding an indication of the … puncturing configuration information within … bits of the pad field”).  By applying Chen et al to Lu et al: preamble puncturing patterns can be indicated within three bits of the pad field.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising encoding an indication of the preamble puncturing configuration information within three bits of the pad field.  One would have been motivated to do so to since three bits of the pad field can be used to indicate preamble puncturing configuration information.
	Referring to claim 13, Dai et al disclose an apparatus (UE of Figure 1B), comprising: 
A network interface (transceiver 120 and antenna 122) configured to enable network communications.
One or more processors (processor 118).
One or more memories (memory 130/132) storing instructions that when executed configure the one or more processors to perform operations comprising (processor 118 executes computer program instructions stored in memory 130/132 to perform UE functions): 
Encoding a non-HT PPDU to include a first Service Field, a payload field, a first tail field, and a pad field …
Transmitting the non-HT PPDU over a wireless network.
Dai et al do not disclose encoding a non-HT PPDU to include a first Service Field, a payload field, a first tail field, and a pad field, the pad field or a first value of the first Service Field and a second value of a second Service Field of the non-HT PPDU encoded to indicate preamble puncturing configuration information…  Refer to the rejection of claim 1.
Referring to claim 14, Dai et al do not disclose wherein the operations further comprising encoding the preamble puncturing configuration information via both the pad field and the first value of the first Service Field.  Refer to the rejection of claim 2.
	Referring to claim 18, Dai et al disclose a non-transitory computer readable storage medium (memory 130/132) comprising instructions that when executed configure one or more processors (processor 118) to perform operations comprising (processor 118 executes computer program instructions stored in memory 130/132 to perform UE functions):
Encoding a non-HT PPDU to include a first Service Field, a payload field, a first tail field, and a pad field …
Transmitting the non-HT PPDU over a wireless network.
Dai et al do not disclose encoding a non-HT PPDU to include a first Service Field, a payload field, a first tail field, and a pad field, the pad field or a first value of the first Service Field and a second value of a second Service Field of the non-HT PPDU encoded to indicate preamble puncturing configuration information…  Refer to the rejection of claim 1.
Referring to claim 19, Dai et al do not disclose wherein the operations further comprising encoding the preamble puncturing configuration information via both the pad field and the first value of the first Service Field.  Refer to the rejection of claim 2.
Claims 4, 8, and 9 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140079016 to Dai et al in view of U.S. Publication No. 20210400727 to Lu et al (support found in Provisional Application No. 63040558) in view of U.S. Publication No. 20200083983 to Chen et al in view of U.S. Publication No. 20210144696 to Cariou et al, and in further view of U.S. Publication No. 20210391947 to Jang et al.
Referring to claim 4, Dai et al do not disclose wherein the transmitting of the non-HT PPDU transmits the non-HT PPDU over an 80 MHz bandwidth, and the 80 MHz bandwidth comprises four 20 MHz sub-channels, and wherein the preamble puncturing configuration information indicates one of no preamble puncturing, a first channel of the four 20 MHz sub-channels is punctured, a second channel of the four 20 MHz sub-channels is punctured, a third channel of the four 20 MHz sub-channels is punctured, or a fourth channel of the four 20 MHz sub- channels is punctured.
Cariou et al disclose in Section 0027 wherein a 80MHz channel is divided into four 20MHz channels for preamble puncturing (claimed “80 MHz bandwidth comprises four 20 MHz sub-channels”), wherein only one of the four 20MHz sub-channels is preamble punctured (claimed “a first channel of the four 20 MHz sub-channels is punctured, a second channel of the four 20 MHz sub-channels is punctured, a third channel of the four 20 MHz sub-channels is punctured, or a fourth channel of the four 20 MHz sub- channels is punctured”).  Jang et al also disclose in Sections 0194-0196 and 0309 wherein when a channel is divided into a plurality of sub-channels, only one of the sub-channels can be preamble punctured; for example: only one of the four 20MHz sub-channels of an 80MHz channel can be preamble punctured (claimed “a first channel of the four 20 MHz sub-channels is punctured, a second channel of the four 20 MHz sub-channels is punctured, a third channel of the four 20 MHz sub-channels is punctured, or a fourth channel of the four 20 MHz sub- channels is punctured”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transmitting of the non-HT PPDU transmits the non-HT PPDU over an 80 MHz bandwidth, and the 80 MHz bandwidth comprises four 20 MHz sub-channels, and wherein the preamble puncturing configuration information indicates one of no preamble puncturing (not in reference; claim is in “or” form and only requires one of the limitations), a first channel of the four 20 MHz sub-channels is punctured, a second channel of the four 20 MHz sub-channels is punctured, a third channel of the four 20 MHz sub-channels is punctured, or a fourth channel of the four 20 MHz sub- channels is punctured.  One would have been motivated to do so to divide an 80MHz channel into four 20MHz sub-channels and to puncture only certain channels, thereby saving bandwidth.
Referring to claim 8, Dai et al do not disclose wherein the transmitting of the non-HT PPDU transmits the non-HT PPDU over a 160 MHz bandwidth, and the 160 MHz bandwidth comprises eight 20 MHz sub-channels, and wherein the preamble puncturing configuration information indicates one of no preamble puncturing, an indication identifying a contiguous pair of sub- channels that is punctured, or an indication identifying one of the eight 20 MHz sub-channels that is punctured.
Cariou et al disclose in Section 0027 wherein a 160MHz channel is divided into four 20MHz channels for preamble puncturing (claimed “160 MHz bandwidth comprises eight 20 MHz sub-channels”), wherein only one of the eight 20MHz sub-channels is preamble punctured (claimed “an indication identifying one of the eight 20 MHz sub-channels that is punctured”).  Jang et al also disclose in Sections 0194-0196 and 0309 wherein when a channel is divided into a plurality of sub-channels, only one of the sub-channels can be preamble punctured; for example: only one of the eight 20MHz sub-channels of an 160MHz channel can be preamble punctured (claimed “an indication identifying one of the eight 20 MHz sub-channels that is punctured”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transmitting of the non-HT PPDU transmits the non-HT PPDU over a 160 MHz bandwidth, and the 160 MHz bandwidth comprises eight 20 MHz sub-channels, and wherein the preamble puncturing configuration information indicates one of no preamble puncturing (not in reference; claim is in “or” form and only requires one of the limitations), an indication identifying a contiguous pair of sub- channels that is punctured (not in reference; claim is in “or” form and only requires one of the limitations), or an indication identifying one of the eight 20 MHz sub-channels that is punctured.  One would have been motivated to do so to divide an 160MHz channel into eight 20MHz sub-channels and to puncture only certain channels, thereby saving bandwidth.
	Referring to claim 9, Dai et al do not disclose further comprising encoding an indication of the preamble puncturing configuration information within four bits of the pad field.
Lu et al disclose in Sections 0033, 0034, 0041, 0070, 0072, 0074, 0076, 0090, 0094, and 0096 wherein one or more bits of bits R0-R3 in the reserved bits of a SERVICE field may be used to indicate all supported bandwidths with preamble puncturing patterns respectively; so one or more bits of bits R0-R3 in the reserved bits of a SERVICE field indicate preamble puncturing configurations (claimed “encoding an indication of the preamble puncturing configuration information within four bits of the SERVICE field”, wherein one or more bits of bits R0-R3 can be the claimed “four bits”, including bits R0, R1, R2, and R3).  Lu et al do not disclose the claimed “encoding an indication of the preamble puncturing configuration information within four bits of the pad field”.  Chen et al disclose in Sections 0194, 0195, and 0217 wherein padding is used to determine puncturing pattern (claimed “encoding an indication of the … puncturing configuration information within … bits of the pad field”).  By applying Chen et al to Lu et al: preamble puncturing patterns can be indicated within four bits of the pad field.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising encoding an indication of the preamble puncturing configuration information within four bits of the pad field.  One would have been motivated to do so to since four bits of the pad field can be used to indicate preamble puncturing configuration information.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140079016 to Dai et al in view of U.S. Publication No. 20210400727 to Lu et al (support found in Provisional Application No. 63040558) in view of U.S. Publication No. 20200083983 to Chen et al in view of U.S. Publication No. 20200145139 to Merlin et al in view of U.S. Publication No. 20150160997 to Zhang et al, and in further view of U.S. Publication No. 20160191665 to Kang et al.
Referring to claim 6, Dai et al do not disclose further comprising determining a parity bit based on the three bits, and encoding the parity bit in the pad field. 
Merlin et al disclose in Sections 0022, 0076, 0116, 0149 wherein a PLCP packet comprises a preamble and wherein parity bits can be determined from a punctured pattern (claimed “determining a parity bit based on the three bits”).  Zhang et al disclose in Sections 0091 and 0238 wherein a parity bit is in a pad field (claimed “parity bit in the pad field”).  Kang et al disclose in Sections 0032 and 0039 a method of encoding an even parity bit (claimed “encoding the parity bit”).  By combining Merlin et al, Zhang et al, and Kang et al: a parity bit can be determined from a puncture pattern in the preamble as disclosed by Merlin et al, and the parity bit can be in the pad field and then be encoded as disclosed by Zhang et al and Kang et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising determining a parity bit based on the three bits, and encoding the parity bit in the pad field.  One would have been motivated to do so to determine a parity bit in the pad field using a preamble puncture pattern to perform error checking.
	Referring to claim 7, Dai et al do not disclose wherein the parity bit is an even parity bit.
Merlin et al disclose in Sections 0022, 0076, 0116, 0149 wherein a PLCP packet comprises a preamble and wherein parity bits can be determined from a punctured pattern.  Zhang et al disclose in Sections 0091 and 0238 wherein a parity bit is in a pad field.  Kang et al disclose in Sections 0032 and 0039 a method of encoding an even parity bit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the parity bit is an even parity bit.  One would have been motivated to do so to determine an even parity bit in the pad field using a preamble puncture pattern to perform error checking.
Allowable Subject Matter
Claims 3, 10-12, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160050093 to Choi et al disclose in Figure 3 wherein a non-HT PPDU comprises data 360 is a payload, which may include a SERVICE field, a scrambled PLCP service data unit (PSDU), tail bits and padding bits.  Refer to Sections 0049-0055.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
August 24, 2022